Appellate Case: 21-1302     Document: 010110659322         Date Filed: 03/18/2022     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                             March 18, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  BRITTANY CROWNHART,

        Plaintiff - Appellant,

  v.                                                            No. 21-1302
                                                      (D.C. No. 1:21-CV-02151-GPG)
  WALMART,                                                       (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________

       To bring a civil suit in district court, a plaintiff typically must pay filing fees.

 See 28 U.S.C. § 1914. But courts can allow a suit to proceed without prepaid fees if

 the plaintiff cannot afford them. See id. § 1915(a)(1). Brittany Crownhart applied to

 bring this suit without prepaying fees. Her application declared that, in the preceding

 twelve months, she and her spouse had averaged a combined monthly income of




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1302    Document: 010110659322        Date Filed: 03/18/2022    Page: 2



 $2,119. 1 Her application did not declare any expenses. 2 From this information, the

 district court found that Ms. Crownhart could afford to pay the required fees, totaling

 $402, and it denied her application to proceed without prepaying them.

 Ms. Crownhart appeals the denial of her application, a ruling we review for an abuse

 of discretion, Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

 Ms. Crownhart represents herself, so we construe her filings liberally. See Hall v.

 Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       The district court did not abuse its discretion, given the income and lack of

 expenses listed in Ms. Crownhart’s application. Ms. Crownhart does not

 meaningfully challenge the analysis in the district court’s order. Part of her brief

 discusses the merits of her suit, but the merits are separate from whether she could

 afford to prepay the filing fees. As to prepaying the fees, Ms. Crownhart argues that

 she showed she could not afford to do so because of bills. Her application, however,

 did not identify any expenses related to bills—or, for that matter, any expenses at all.

       Although Ms. Crownhart did not list any expenses in her application, she

 stated in her notice of appeal that she could not pay the required fees “because of

 other bills to be paid.” R. at 28 (capitalization standardized). This statement does


       1
          The district court calculated this figure to be $2,122. Perhaps the
 discrepancy between our calculation and the district court’s results from different
 interpretations of the handwritten numbers on Ms. Crownhart’s application. Or
 perhaps it results from an arithmetic error. Either way, the three-dollar difference
 does not affect our analysis or disposition.
        2
          Ms. Crownhart completed the “average monthly expenses” portion of the
 application by drawing lines down the expense columns and writing “N/A.” Suppl.
 R. at 5–6.
                                            2
Appellate Case: 21-1302     Document: 010110659322       Date Filed: 03/18/2022   Page: 3



 not change the outcome of this appeal. The statement came after the court had

 already denied Ms. Crownhart’s application, and we generally limit our review “to

 the record that was before the district court when it made its decision.” Regan-Touhy

 v. Walgreen Co., 526 F.3d 641, 648 (10th Cir. 2008). Moreover, the statement offers

 no specific information about how much money Ms. Crownhart needed to devote to

 bills.

          We affirm the district court’s order. We deny Ms. Crownhart’s motion to

 proceed on appeal without prepaying costs or fees because she has not presented “a

 reasoned, nonfrivolous argument on the law and facts.” DeBardeleben v. Quinlan,

 937 F.2d 502, 505 (10th Cir. 1991).


                                             Entered for the Court


                                             Veronica S. Rossman
                                             Circuit Judge




                                            3